DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20 is/are rejected under 35 U.S.C. 102(a(1) as being anticipated by Merz, US 20110156177.
Regarding claim 18, Merz discloses a method of sensing a pH of a fluid (¶[0073]), the method comprising: 
coupling a sensing side of a semiconductor die to a fluid (Fig. 2; ISFFET gate dielectric 32 to analyte 100), 

measuring a first voltage of a gate of a floating gate transistor of the semiconductor die while the temperature of the fluid is at the first temperature (Fig. 4; ¶[0083]-[0089]; as shown in fig. 4, therefore multiple voltages are measured while temperature is changing, therefore having a first voltage and a first corresponding temperature);  
using the heating apparatus, of the semiconductor die, controlling the temperature of the fluid to a second temperature that is different than the first temperature (Fig. 4; Abstract states “resistive heater (Htr) being configured for setting the interface temperature (T) by controlling a current through the resistive heater (Htr)”.  Multiple temperatures are shown in fig. 4 therefore a second temp that is different than first temp is inherent);  
measuring a second voltage of the gate of the floating gate transistor while the temperature of the fluid is at the second temperature (Fig. 4; ¶[0083]-[0089]; as shown in fig. 4, therefore multiple voltages are measured while temperature is changing, therefore having a second voltage and a second corresponding temperature);  
determining a pH of the fluid based on the first and second voltages of the gate, the first temperature, and the second temperature (Fig. 4; ¶[0083]-[0089]; voltage and temperature curve correspond to the different pH, therefore a determination of the pH can be made based on voltage and temp). 
Regarding claim 20, Merz discloses further comprising: verifying or controlling the temperature of the fluid based on a temperature feedback signal from an electrode of the semiconductor die (¶[0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 20040129984 in view of Chang et al., US 20200041447
Regarding claim 18, Chou discloses a method of sensing a pH of a fluid, the method comprising: 
coupling a sensing side of a semiconductor die to a fluid (Fig. 2-4; ISFET membrane 35 contacting solution 36), 
using a heating apparatus, controlling a temperature of the fluid to a first temperature (Fig.3; heaters 6 controls a temperature of solution); 
measuring a first voltage of a gate of a floating gate transistor (Gate of transistor is connected to solution therefore gate is not directly connected to power) of the semiconductor die while the temperature of the fluid is at the first temperature (Fig. 6-7; Gate voltage is measured at a temperature); 
using the heating apparatus, controlling the temperature of the fluid to a second temperature that is different than the first temperature (Fig. 7; different temperatures related measurements are performed to obtain sensitivity, therefore a second temperature is applied to the solution); 
measuring a second voltage of the gate of the floating gate transistor while the temperature of the fluid is at the second temperature (Fig. 7; Temperature to sensitivity 
determining a pH of the fluid based on the first and second voltages of the gate, the first temperature, and the second temperature (Fig. 7; sensitivities (mV/pH) of the ISFET is obtained according to various temperature.  Therefore, a pH can be determined since the sensitivity is the slope of the curve of pH vs. Gate voltage).
Chou is silent in wherein the heating apparatus is of the semiconductor die. However, Chang discloses wherein the heating apparatus is of the semiconductor die (Fig. 14a; nanowire heater 1410 on sensor layer 1405).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chang into Chou for incorporating the heating apparatus and the sensor into one unit which would yield the predictable result of a smaller sensing apparatus since the individual parts are integrated. 
Regarding claim 19, Chou discloses further comprising: using a gate control circuit, setting or adjusting a voltage of the gate before or after measuring the voltages of the gate (¶[0061]; gate voltage adjusted in negative feedback circuit).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, prior art does not disclose or suggest: “a first electrode in the second level, the first electrode having a first surface exposed through a first opening in the dielectric layer to a fluid on the sensing side; a second electrode in the second level, the second electrode having a second surface exposed through a second opening in the dielectric layer to the fluid on 
Regarding claim 14, prior art does not disclose or suggest: “the metallization structure including: a first electrode having a first surface exposed through a first opening in the dielectric layer; a second electrode having a second surface exposed through a second opening in the dielectric layer; the second electrode spaced from the first electrode; and a third electrode spaced from the first and second electrodes and separated by the dielectric layer from the sensing side… a heating apparatus having a metal resistor in the metallization structure, and a heater circuit in the semiconductor die, the heater circuit having an output coupled to the metal resistor, in which the heating apparatus is configured to deliver a current signal to the metal resistor to selectively heat the fluid” in combination with all the limitations of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868